Citation Nr: 9924211	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility to receive Dependents' Educational 
Assistance (DEA) benefits pursuant to Chapter 35, Title 38, 
United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant is the daughter of a veteran of active air 
service, whose actual service dates are not of record.  

This matter comes to the Board of Veterans' Appeals (Board) 
from adjudicative determinations by the Buffalo Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant was born on July [redacted], 1968; she 
became 18 years old on July [redacted], 1986, and attained 
the age of 26 on July [redacted], 1994.  

2.  By rating action in May 1997, VA first found that the 
veteran was permanently and totally disabled due to service-
connected disabilities; at such time, the appellant was more 
than 26 years old, and notification of the rating action was 
sent to the veteran on June 6, 1997.  

3.  For reasons not apparent from the current record, the 
veteran's permanent and total disability rating, and the 
resulting basic eligibility for Chapter 35 educational 
benefits, were made effective retroactively from July 7, 
1987.  

4.  The appellant's initial claim for Chapter 35 educational 
benefits was not received by VA until August 1997.  




CONCLUSION OF LAW

Either the appellant was never eligible to receive Chapter 35 
DEA benefits due to age, or her period of eligibility expired 
more than one year before her initial claim therefor was 
received.  38 U.S.C.A. § 3501, 3510, 3512(a) (West 1991); 
38 C.F.R. §§ 21.3040, 21.3041, 21.3130(e), 21.4131 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are as set forth above.  

Chapter 35 DEA benefits are legally available to certain 
eligible children of veterans who are determined to have a 
permanent and total (P&T) disability due to service-connected 
disabilities.  38 U.S.C.A. § 3501(a)(1)(A)(ii).  In general, 
children of such veterans are eligible to receive Chapter 35 
benefits beginning on their 18th birthday and ending on their 
26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041(a)&(c).  

Certain exceptions to the general rule have been enacted.  
Thus, it is provided in the controlling statute that, if VA 
"first finds" that the veteran-parent is P&T disabled due to 
service-connected disabilities after the child's 
18th birthday but before the 26th birthday, then that child 
shall be eligible to receive Chapter 35 benefits for the 
period beginning eight years after VA "first finds" that the 
qualifying level of disability exists.  38 U.S.C.A. 
§ 3512(a)(3).  The term "first finds" means the effective 
date of the rating or date of notification to the veteran 
from whom eligibility is derived, whichever is more 
advantageous to the eligible person.  38 U.S.C.A. § 3512(d).  

The corresponding regulations do not continue the use of the 
"first finds" language found in the statute.  Instead, all 
similar references in the regulations are to the "effective 
date" of the P&T service-connected disability rating.  Thus, 
it is provided by regulation that no person is eligible for 
DEA benefits who reached his or her 26th birthday on or 
before the "effective date" of the finding of P&T service-
connected disability.  38 C.F.R. § 21.3040(c).  Likewise, the 
regulations provide for the extended eight-year period of 
eligibility beginning on the "effective date" of the P&T 
rating action if that "effective date" falls between the 
person's 18th and 26th birthdays.  38 C.F.R. § 21.3041(d)(1).  

At the time VA "first found" that the qualifying level of 
disability existed (with notification to the veteran on 
June 6, 1997), the appellant was almost 29 years old.  Thus, 
under this interpretation of the statute, she never acquired 
legal eligibility to receive Chapter 35 benefits because she 
was too old.  

Since the "effective date" assigned by VA for this P&T rating 
(July 7, 1987) fell between the appellant's 18th and 26th 
birthdays, she would have been eligible to receive Chapter 35 
benefits from July 7, 1987 through July 6, 1995 under another 
interpretation of the statute and under the regulations.  
However, her initial application for Chapter 35 benefits was 
not signed and received by VA until August  1997, more than 
one year after the expiration of her period of eligibility as 
computed under the regulatory language.  Retroactive awards 
of Chapter 35 benefits cannot legally be made for any period 
more than one year prior to the date of receipt of the 
application for benefits, see 38 C.F.R. §§ 21.3130(e), 
21.4131(a), thereby eliminating any possibility of payment to 
the appellant in this case for schooling completed during her 
period of eligibility.  The appellant was somewhat clumsily, 
but effectively, informed of this time limitation in the 
statement of the case issued to her in October 1996.  

In general, when a statute and a regulation conflict, as they 
appear to do in the factual situation found in this case, the 
statute controls.  Cf. Brown v. Gardner, 513 U.S. 115 (1994) 
(longstanding VA regulation not entitled to deference because 
of clear inconsistency with governing statute).  In the 
present case, however, neither interpretation of the 
controlling legal criteria would permit the appellant to 
receive the requested retroactive award of Chapter 35 
benefits dating back to 1987 (see Transcript, April 29, 1999, 
p. 5).  

In passing, it is noted that the appellant was erroneously 
paid over $3,600 in Chapter 35 benefits for her enrollment in 
law school from August 1997 to May 1998; by decision in 
August 1998, the RO waived recovery of this overpayment due 
to VA administrative error.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

